Abizeid v Turner Constr. Co. (2019 NY Slip Op 03555)





Abizeid v Turner Constr. Co.


2019 NY Slip Op 03555


Decided on May 8, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2017-03485
 (Index No. 23538/10)

[*1]Doris Abizeid, respondent, 
vTurner Construction Company, et al., appellants, et al., defendants.


Malapero & Prisco, LLP, New York, NY (Michael D. Schimek of counsel), for appellants.
Thomas Pietrantonio, P.C., Port Washington, NY, for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants Turner Construction Company, Wolkow-Braker Roofing Corp., Kings County Waterproofing Corp., and Botto Mechanical Corporation appeal from an order of the Supreme Court, Nassau County (James P. McCormack, J.), dated January 10, 2017. The order, insofar as appealed from, granted the plaintiff's motion pursuant to CPLR 3126 to strike the answer of those defendants to the extent of precluding them from offering certain evidence at trial.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on the companion appeal (see Abizeid v Turner Construction Company, ___ AD3d ___ [Appellate Division Docket No. 2017-12691; decided herewith]).
DILLON, J.P., LEVENTHAL, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court